       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 1 of 11



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR        :          Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
                                           :
           Plaintiff,                      :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE, ET AL.,                  :
                                           :
           Defendants.                     :           January 31, 2020
__________________________________________ :
   THE GOLDBERG TRUSTEE’S EMERGENCY AMENDED SECOND OMNIBUS
           MOTION ON CONSENT FOR EXTENSION OF TIME TO
           RESPOND TO DEFENDANTS’ MOTIONS TO DISMISS

      Pursuant to D. Conn. L. Civ. R. 7(b) and 7(a)(6), the plaintiff, James Berman,

Chapter 7 Trustee for the substantively consolidated bankruptcy estates

(“Bankruptcy Estate”) of the debtors, Michael S. Goldberg, LLC, d/b/a

Acquisitions Unlimited Group, and Michael S. Goldberg (the “Trustee”), by and

through his undersigned counsel, respectfully submits this emergency amended

motion (“Amended Motion for Extension of Time”) for extension of time seeking a

twenty-four (24) day extension—from February 3, 2020, through and including

February 27, 2020—to respond to each of defendants’ motions to dismiss filed

December 13, 2020, specifically: Docket Index (“D.I.”) 51 (Marilyn P. LaBonte and

Roland G. LaBonte, individually and in various trustee capacities), D.I. 52 (Paul L.

Bourdeau), D.I. 53 (Scott A. LaBonte, individually and as trustee of the Scott A.

LaBonte Revocable Trust), D.I. 54 (Sally A. LaBonte, individually and in various


                                         1
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 2 of 11



trustee capacities), D.I. 55 (Robert A. Landino), D.I. 56 (Lawrence J. Marks and

Juliano and Marks, LLC), and D.I. 57 (Joseph W. Sparveri, Jr., individually and as

trustee of the Scott A. LaBonte Dynasty Trust) (collectively, the “Motions to

Dismiss”).

                                   Introduction

      The Trustee filed his original Second Motion for Extension of Time on

January 23, 2020. (D.I. 64). That Motion was denied by Order of this Court dated

January 30, 2020, because the Trustee did not “explain[] why the initially

requested extension was insufficient.” (D.I. 65). The Trustee and his counsel

sincerely apologize for not having fully explained the extenuating and intervening

circumstances justifying a further extension and the Trustee hereby respectfully

submits his Amended Motion for Extension of Time to provide such full

explanation.

                                 Legal Standard

      D. Conn. L. Civ. R. 7(b)(1) provides that motions for extension of time “will

not be granted except for good cause. The good cause standard requires a

particularized showing that the time limitation in question cannot reasonably be

met despite the diligence of the party seeking the extension.” Furthermore, the

Supreme Court has described “good cause” as “‘necessity or justification,’ where

‘denial would unduly prejudice the preparation of petitioner's case,’ or ‘cause

hardship or injustice.’ Hickman v. Taylor, 329 U.S. 495, 509-10 (1947), 67 S. Ct.

385, 91 L. Ed. 451.” United States v. $10,160.00 in United States Currency, Docket

No. 3:11-cv-1612 (VLB), 2012 U.S. Dist. LEXIS 118661, at *9 (D. Conn. Aug. 22,



                                        2
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 3 of 11



2012). “The Second Circuit has emphasized that ‘the primary consideration’ in

determining whether good cause has been shown ‘is whether the moving party

can demonstrate diligence.’” Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d

229, 244 (2d Cir. 2007).” Odom v. Matteo, 772 F. Sup. 2d 377, 405 (D. Conn. 2011)

(stating that, “[a]t a minimum, good cause requires a showing by the moving

party of an objectively sufficient reason for extending a deadline such that the

deadlines cannot reasonably be met despite the diligence of the party needing

the extension. The inquiry focuses on the moving party's reason for requesting

the extension”).

                                 Basis for Relief

      As more fully explained below, the Trustee respectfully submits that he and

his counsel acted diligently in attempting to meet the current deadline of

February 3, 2020. As he also explains herein, certain intervening and extenuating

circumstances occurred which necessitate additional time. In the absence of

such extension, the Trustee and the Bankruptcy Estate for which he serves as

well as its creditors will suffer extreme prejudice. Thus, the Trustee submits that

he has demonstrated good cause to justify the requested extension of time.

      The Trustee commenced this action on September 27, 2019, and served his

complaint via waivers on October 2, 2019 (the Trustee provided courtesy copies

of the as-filed complaint to all defendants through their counsel on September

27). Each defendant thereafter had sixty (60) days from October 2 (65 days from

September 27), until December 2, 2019, to respond to the Complaint. On

November 26, 2019, all defendants moved for an extension of time to respond to



                                        3
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 4 of 11



the Complaint, through and including December 13, 2019, to which the Trustee

consented. (D.I. 47). The Court granted the defendants’ motion by order dated

December 2, 2019. (D.I. 49).

      On December 13, 2019, seventy-one (71) days after the Trustee served the

complaint, defendants collectively filed six (6) Motions to Dismiss. In support of

the Motions to Dismiss, defendants filed six (6) memoranda of law, including a

fifty-nine (59) page joint memorandum of law (applicable to all defendants) that

includes fourteen (14) discrete arguments. (D.I. 58). In addition: (i) defendants

Lawrence Marks and Juliano & Marks, LLC filed a twenty (20) page supporting

memorandum with arguments unique to them, (D.I. 56-1); (ii) defendant Sally

LaBonte filed a twenty (20) page supporting memorandum with arguments unique

to her, (D.I. 54-1); (iii) defendant Paul Bourdeau filed a nineteen (19) page

supporting memorandum with arguments unique to him; (D.I. 52-1); (iv) defendant

Robert Landino filed a sixteen (16) page supporting memorandum with

arguments unique to him (D.I. 55-1); and (v) defendant Joseph Sparveri filed a

fifteen (15) page supporting memorandum with arguments unique to him. (D.I. 57-

1).

      The Trustee’s responses to the Motions to Dismiss were initially due on

January 3, 2020, immediately after the December holidays and the New Year. By

December 18, 2019 (five (5) days after counsel’s receipt of the Motions to

Dismiss), the Trustee’s counsel had concluded that an extension of time would

be necessary due to the sheer length of the legal memoranda and his and his

counsel’s preliminary review thereof. However, they had not yet had time to



                                        4
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 5 of 11



digest the magnitude and complexity of the dozens of legal arguments raised in

the collective one hundred and forty-nine (149) pages of the defendants’ legal

memoranda.     Nonetheless, the Trustee’s counsel did not believe that it was

prudent to delay further seeking an extension in light of the upcoming major

holidays beginning on December 22 and continuing through December 31, the

potential that this Court would be short-staffed during this time, and the January

3 deadline immediately after the New Year. Accordingly, on December 18, 2019,

the Trustee moved for the first thirty (30) day extension of time to respond to the

Motions to Dismiss (D.I. 59)

      Moreover, between December 13 (the date on which the defendants had

filed the Motions to Dismiss), and December 18 (the date on which the Trustee

had filed his first Motion for an Extension of Time to respond to the Motions to

Dismiss), counsel’s ability to digest fully the defendants’ legal memoranda was

further limited, because they were diligently preparing a response to defendants’

Motion to Stay Discovery and their supporting thirty-six (36) page legal

memoranda (D.I. 43-1), which the Trustee filed at approximately 5:11 pm on

December 20, 2019 (D.I. 61), the Friday leading into the holiday week. Thus, on

December 18, 2019, the Trustee’s counsel exercised the best judgment that they

could, based on the information they had been able to digest by that time, and

moved for a thirty (30) day extension of time to respond to the Motions to

Dismiss, which the Court granted on December 19, 2019. (D.I. 59, 60).

      While subsequently analyzing and researching the issues raised by the

Motions to Dismiss and preparing responses, and in addition to timely filing his



                                        5
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 6 of 11



Memorandum in Opposition to the Motion to Stay Discovery, the Trustee’s

counsel also had to address separate motions related to stays of certain

fraudulent transfer cases presently pending before the Hon. Julie Manning in

Bankruptcy Court (James Berman, Trustee v. Robert A. Landino, et. al., Adv. Pro.

No. 16-02042(JAM) or the “Landino Action,” and James Berman, Trustee v. DEI

Property Management, LLC, Adv. Pro. No. 17-02029 (JAM) or the “DEIPM Action”)

and the Hon. Alvin Thompson in District Court (James Berman, Trustee v. Sally

LaBonte, et al., 3:15-cv-01687(AWT) or the “SALDT Action,” and collectively with

the Landino Action and the DEIPM Action, the “Fraudulent Transfer Cases”). The

Fraudulent Transfer Cases arise out of intentional fraudulent transfers made by

certain defendants in this action to obstruct, hinder, and defraud the Trustee from

collecting the debt that the Trustee alleges in this action is now lost due to

defendants’ pattern of racketeering.

      On January 6, 2020, following a hearing, Judge Thompson entered an order

lifting the stay that had been in place in the SALDT Action since January, 2019.

(SALDT Action, D.I. 120). That order required the Trustee and his counsel to

immediately expend significant time and resources analyzing whether to seek

authority from the Bankruptcy Court to move to dismiss the Fraudulent Transfer

Actions—in light of the Trustee’s determination that he had been successfully

thwarted in his efforts to collect the $7.2 million judgment that he had obtained

against Scott A. LaBonte, and that the continued prosecution of the Fraudulent

Transfer Actions would be futile (which position the Trustee has repeatedly

explained in various contexts over the past year or more, and specifically alleged



                                        6
        Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 7 of 11



in the Trustee’s complaint as an element of this action).

      This decision was particularly important and time sensitive in light of the

Trustee’s duty to expend the Bankruptcy Estate’s resources as efficiently as

possible; resources that had been almost entirely exhausted due in large part to

the defendants’ conduct in obstructing the Trustee’s efforts to enforce, first, the

debt due from and, then, the judgment against Scott A. LaBonte. Based on these

recent developments and the Trustee’s counsel’s resulting analysis shortly after

January 6, 2020, the Trustee’s counsel commenced preparing a motion to the

Bankruptcy Court for authority to move to dismiss the Fraudulent Transfer

Actions pursuant to Section 363(b)(1) of the United States Bankruptcy Code, 11

U.S.C. §§ 101-1530. Thereafter, the Trustee’s counsel has continued working

diligently to prepare his oppositions to the Motions to Dismiss while preparing a

motion with the Bankruptcy Court for authority to move to dismiss the Fraudulent

Transfer Cases.

      During December, 2019, and January, 2020, the Trustee’s counsel has

spent more than 330 hours of attorney time responding to the Motion to Stay

Discovery and the Motions to Dismiss, and addressing issues that arose in the

Fraudulent Transfer Cases. 1 In the time period that elapsed since the Trustee filed

his first Motion for Extension of Time (D.I. 59) to respond to the Motions to

Dismiss, the Trustee’s counsel has more fully digested the many issues raised in

the six Motions to Dismiss while working diligently to protect the Bankruptcy


1
 Since the bankruptcy estate’s assets have been largely exhausted, the Trustee
requested and his counsel, Zeisler & Zeisler, P.C., agreed to prosecute the instant action
on a contingency basis, which term of retention the Bankruptcy Court approved on
August 2, 2019. In re Michael S. Goldberg, LLC, et al., Case No. 09-23370, D.I. 1753.

                                            7
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 8 of 11



Estate’s interests as effectively and efficiently as possible. As evidenced by the

Trustee’s and his counsel’s significant dedication of time and resources since the

defendants filed their Motions to Dismiss and the difficult circumstances under

which the Trustee initially sought his first Motion for an Extension of Time, the

Trustee and his counsel have not been dilatory in attending to the numerous

related matters described herein.

      The Trustee filed the Second Motion for Extension of Time (D.I. 64) to

respond to the Motions to Dismiss promptly once he determined that his counsel

required more time to adequately respond to the Motions to Dismiss.

Nonetheless, the Trustee’s counsel has continued working diligently to progress

his responses to the Defendants’ six (6) memoranda of law. For these reasons,

the Trustee respectfully seeks a twenty-four (24) day extension of time to respond

to the Motions to Dismiss, through February 27, 2020.

                                    Prior Request

      This is the Trustee’s second, albeit amended, request for an extension of

time with respect to the foregoing time limitation. The Trustee respectfully

submits, in compliance with D. Conn. L. Civ. R. 7(b)(3), that he filed this Amended

Motion for Extension of Time as soon as possible following this Court’s denial of

the Second Motion for Extension of Time at approximately 7:00 p.m. on January

30, 2020.

                              Defendants’ Consent

      Pursuant to D. Conn. L. Civ. R. 7(b)(2), the Trustee inquired of counsel of

record for all non-moving parties to ascertain the non-moving parties’ position on



                                         8
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 9 of 11



the Trustee’s requested extension of time. Counsel of record for each of the non-

moving parties consents to the requested extension of time.

                             Expedited Consideration

      Pursuant to D.Conn.L.Civ.R. 7(a)(6), the Trustee requests expedited

consideration of his Amended Motion for Extension of Time because the deadline

sought to be extended is Monday, February 3, 2020, three calendar days and one

business day from the date of the filing of this motion. The Trustee initially moved

for an extension of time on January 23, 2020, and filed this Amended Motion

within fifteen (15) hours of the issuance of the Court’s Order denying the January

23 motion. Thus, the Trustee submits that expedited consideration of the

Amended Motion for Extension of Time is warranted.

                          Request for Status Conference

      To the extent the above-recited information is insufficient for the Court to

grant the requested twenty-four (24) day extension of time, counsel for the

Trustee respectfully requests that the Court conduct an emergency telephonic

status conference on January 31, 2020, so that counsel can address any

questions or concerns that the Court may have.

                                     Conclusion

      For the reasons set forth herein, the Trustee respectfully submits that good

cause exists to grant the requested twenty-four (24) day extension of time to

respond to the Motions to Dismiss.




                                         9
Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 10 of 11



Dated at Bridgeport, Connecticut, this 31st day of January, 2020.

                                       JAMES BERMAN, CHAPTER 7
                                       TRUSTEE FOR THE SUBSTANTIVELY
                                       CONSOLIDATED ESTATE OF
                                       MICHAEL S. GOLDBERG, LLC AND
                                       MICHAEL S. GOLDBERG


                                       By: James M. Moriarty
                                       Aaron A. Romney (ct28144)
                                       James M. Moriarty (ct21876)
                                       Christopher H. Blau (ct30120)
                                       ZEISLER & ZEISLER, P.C.
                                       10 Middle Street, 15th Floor
                                       Bridgeport, Connecticut 06604
                                       Tele: (203) 368-4234
                                       Fax: (203) 367-9678
                                       Email: jmoriarty@zeislaw.com
                                       cblau@zeislaw.com




                                  10
       Case 3:19-cv-01533-VLB Document 66 Filed 01/31/20 Page 11 of 11




                            CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, a copy of the foregoing Amended

Second Motion for Extension of Time was filed electronically and served by mail

on anyone unable to accept electronic filing. Notice of this filing will be sent by e-

mail to all parties by operation of the court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.



                                              By: James M. Moriarty
                                              James M. Moriarty (ct21876)
                                              ZEISLER & ZEISLER, P.C.
                                              10 Middle Street, 15th Floor
                                              Bridgeport, Connecticut 06604
                                              Tele: (203) 368-4234
                                              Fax: (203) 367-9678
                                              Email: jmoriarty@zeislaw.com




                                         11
